Citation Nr: 0628574	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in San 
Juan, the Commonwealth of Puerto Rico (RO).

The issue of entitlement to service connection for migraine 
headaches was raised by the veteran in his June 2004 appeal 
to the Board.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

The issue of whether new and material evidence was submitted 
to reopen a previously denied claim of entitlement to service 
connection for tinnitus is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diagnosed psychiatric disorder is not 
related to his period of active military service.

2.  The medical evidence shows Level I hearing acuity in the 
left ear, with no exceptional pattern of hearing impairment.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2005).

2.  The criteria for a compensable rating for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1131, 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims of service connection 
for a psychiatric disorder and a compensable evaluation for 
left ear hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication, letters dated 
in July 2002 and August 2003, satisfied the duty to notify 
provisions for these claims.  See 38 C.F.R. § 3.159(b)(1); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination was provided to the veteran 
in connection with his claim for a compensable evaluation for 
left ear hearing loss.  A VA examination has not been 
accorded the veteran in connection with his claim for service 
connection for a psychiatric disorder, because there is no 
evidence that the veteran had this disability during service.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection for a psychiatric disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
symptoms or diagnoses of a psychiatric disorder.

In an April 1984 private medical examination report, the 
veteran received a diagnosis, in part, of insomnia and 
anxiety neurosis.  The record shows that the veteran has 
consistently received diagnoses of different variations of 
psychiatric disorders and symptoms from April 1984 to the 
present.

A May 1984 private mental health examination report provided 
a diagnosis of insomnia.  The veteran's mental status was 
reported as normal.  The report stated that the precipitating 
factor of insomnia could have been the veteran's job.  The 
report noted that at the time he had been employed for the 
previous 14 years as a fire fighter.

An April 1985 private mental health examination report stated 
that the veteran reported he had had difficulty sleeping for 
the previous three years and that he had stopped working as a 
fire fighter in November 1984 after an accident.  The 
diagnosis was anxiety neurosis.

A May 1985 private mental health examination report stated 
that the veteran reported feeling nervous, not sleeping well, 
an inability to tolerate groups and noise, irritability, bad 
moods, memory impairment, and strong headaches.  The report 
noted that he was going through financial hardship.

An August 1985 private mental health examination report 
stated that the veteran reported feeling nervous, not 
sleeping well, back pains, an inability to tolerate groups 
and noise, irritability, bad moods, and memory impairment.  
The report noted that he was going through financial 
hardship.

A February 1986 private mental health examination report 
stated that the veteran reported feeling "okay," feeling 
asphyxiated, memory problems, insomnia due to nightmares, and 
noise in his left ear that was causing imbalance.  The report 
noted that he was going through financial hardship and that 
"there are no other problems."

VA mental health examination reports and outpatient records 
from February 2000, March 2000, May 2000, August 2000, 
November 2000, February 2001, May 2001, September 2001, 
December 2001, and January 2002 provide diagnoses of a major 
depressive disorder.

The Board finds that the veteran's currently diagnosed 
psychiatric disorder is not related to his military service.  
He was first diagnosed with a psychiatric disorder in 1984, 
22 years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

Although the veteran contends that his psychiatric disorder 
is due to military service, his statements alone are not 
sufficient to prove the etiology of his condition.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his psychiatric disorder is the 
result of his military service over 4 decades ago.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In sum, there is no medical evidence linking the veteran's 
current psychiatric disorder to his military service or to 
any incident therein.  As there is no evidence which provides 
the required nexus between military service and the veteran's 
psychiatric disorder, service connection for this disability 
is not warranted.  See Hickson, 12 Vet. App. 253.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Compensable evaluation for left ear hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2005).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  If impaired hearing is service-connected in 
only one ear, the nonservice-connected ear will be assigned a 
Roman numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85.

An August 2002 VA audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
40
70
70

The average puretone threshold of the veteran's left ear was 
51 decibels with a speech recognition ability of 96 percent 
using the Maryland CNC word list.

A September 2003 audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
30
45
75
75

The average puretone threshold of the veteran's left ear was 
56 decibels with a speech recognition ability of 92 percent 
using the Maryland CNC word list.

Applying the above results to the Schedule reveals a numeric 
designation of Level I in the left ear for both examinations 
under 38 C.F.R. § 4.85, Table VI.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a puretone threshold of 55 decibels or more in all 
four frequencies in the service-connected ear, or (2) a 
puretone threshold of 30 decibels or less at 1000 Hertz and a 
puretone threshold of 70 decibels or more at 2000 Hertz in 
the service-connected ear.  Thus, the veteran is not entitled 
to consideration under C.F.R. § 4.86 for exceptional patterns 
of hearing impairment in his service-connected left ear 
during the entire appeal period.  Accordingly, a compensable 
evaluation is not warranted for the veteran's service-
connected left ear hearing loss.

This does not mean that the veteran does not have a hearing 
disability.  The record, to include the August 2002 and 
February 2003 audiological examinations, shows otherwise.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Schedule, 
does not result in a compensable evaluation.  38 U.S.C.A. 
§ 1155.  Disability ratings for hearing impairment are 
derived by a mechanical application of the Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, 
entitlement to a compensable rating for left ear hearing loss 
is not warranted.

Finally, because the preponderance of the evidence shows that 
the veteran's service-connected left ear hearing loss does 
not meet the criteria for a compensable evaluation under the 
applicable diagnostic code, nor does it meet the criteria for 
an exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.

A compensable evaluation for left ear hearing loss is denied.


REMAND

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for tinnitus.

The Board notes the provisions of 38 C.F.R. § 3.156 were not 
provided to the veteran in the June 2004 Statement of the 
Case or at any other time.  Thus, the veteran has not been 
provided adequate notice of the relevant laws and regulations 
and further development is in order.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Accordingly, the case is remanded for the following action:

The veteran and his representative must 
be provided a Supplemental Statement of 
the Case, to include the provisions of 
38 C.F.R. § 3.156, and given an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


